Citation Nr: 0116103	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-05 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left foot injury.

2.  Entitlement to service connection for pain in the knees, 
hips, back, and shoulders, to include as secondary to the 
service-connected residuals of a left foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran requested a hearing before a member of the Board 
sitting in Cleveland, but he did not appear for the March 
2001 hearing.  Given that no request for a postponement, 
showing of good cause for failure to appear, or proper 
request for a new hearing is of record, appellate review of 
the case can now proceed as though the request for a hearing 
had been withdrawn.  38 C.F.R. § 20.704 (2000).


REMAND

The Board has determined that a remand is in order at this 
time.  The Board is basing this remand on the need for an 
additional orthopedic examination for the veteran.  The 
veteran sustained a blast injury to his left foot during 
active duty in March 1969.  He now has chronic pain in his 
feet.  However, only the left foot is service connected and 
the service connection covers only the blast injury 
residuals.  The symptoms resulting from the residuals of the 
blast injury are not clearly defined by the current evidence, 
as differentiated by any other condition regarding the left 
foot, including an apparent skin condition on the left foot.

Further, according to a progress treatment record from 
February 1999, the veteran had a "terrible problem...feet."  
The writer did not elaborate on the comment.  The veteran's 
residuals of a blast injury to the left foot are service 
connected.  There is no service-connected right foot problem.  
Moreover, the Board is unable to discern whether the 
veteran's left foot disorder should be characterized as 
"moderately severe," characterized as "severe," or 
characterized in any other manner.  Such a distinction is 
critical to the proper evaluation of the veteran's residuals 
of a left foot injury under the applicable Diagnostic Code.

The veteran established service connection for his foot 
disorder in April 1970 after incurring the injury when a 
landmine exploded beneath his vehicle.  The residuals of the 
injury are currently evaluated as 20 percent disabling under 
Code 5284.  That Code provides a 20 percent evaluation for 
foot disorders, moderately severe.  A 30 percent evaluation 
is warranted for foot disorders, severe.  See 38 C.F.R. 
§ 4.71a, Code 5284.  The 30 percent evaluation is the highest 
schedular rating.  Id.

The evidence includes a treatment record from August 1998, 
and a VA examination in August 1998.  As stated above, 
according to a mental health clinic treatment record from 
February 1999, the veteran had a "terrible" problem with 
his feet.  The February 1999 progress note also includes a 
reference to "cavus forefoot."  The Board is unable to 
discern whether this condition should be included in or can 
be dissociated from the service-connected residuals of the 
blast injury.  A report of a VA examination in February 2000, 
is also of record.  

The veteran has also claimed entitlement to service 
connection for pain in the knees, hips, back, and shoulders, 
to include as secondary to the service-connected residuals of 
a left foot injury.  According to a report from April 1998, 
the veteran was involved in an automobile accident.   There 
is no further medical evidence of record concerning the April 
1998 automobile accident.  The veteran in his March 1999 
substantive appeal said that he had a noticeable limp for 
several years before the car accident (it appears he was 
referring to the April 1998 accident), "which caused the 
pain in the knees, both hips and my back and shoulders.  The 
foot injury has put my whole skeletal structure out of 
sync."  

A VA orthopedic examination is required to determine whether 
the veteran has any specific musculoskeletal condition 
secondary to the service connected left foot disability.  

Accordingly, this case must be remanded to the RO for the 
following development:

1.  The RO should contact the veteran and 
determine whether he has any further 
medical documentation related to the 
claim.  If so, he should be given an 
opportunity to attach that documentation 
with the record.  The RO should obtain 
any necessary waiver(s), and any further 
medical documentation, whether private or 
VA, should be associated with the claims 
file.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the severity of the service connected 
left foot condition.  The examiner should 
identify the specific findings that are 
part of the residuals of the left foot 
injury sustained in service.  Those 
findings which may not be dissociated 
from the service connected residuals for 
rating purposes should also be 
identified.  The physician should 
indicate whether the service connected 
left foot disability results in 
moderately severe or severe impairment 
The physician should also examine the 
veteran's knees, hips, back, and 
shoulders and state whether he has any 
disability that was at least as likely as 
not caused or aggravated by the service 
connected left foot disability.  The 
examiner must review the record prior to 
the examination.  Any necessary tests and 
studies should be undertaken by the 
examiner.  

3.  The RO should review the examination 
report to ensure that it complies with 
the directives of this remand.  If the 
examination report fails to comply with 
the directives of the remand, it should 
be returned for corrective action.

4.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

5.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims.  If the 
determinations remain adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and should be given 
an adequate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this remand is 
to obtain additional development and adjudication, and the 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




